Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 6 April 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Apr. 6. 1791.

Your favor of Mar. 5. came to hand on the 24th. and that of Mar.14. on the 1st. inst. With respect to Mr. Thompson it has been understood that his circumstances are desperate and that he is fond of the bottle. At the time the first appointments of consuls were made, their circumstances were not attended to, and an appointment or two took place of persons under embarrasments of that kind. We have since become sensible of the inexpediency of this, and it has latterly been a decisive objection. The second is not less so. The Consulship of Lisbon has been for some time sollicited by a citizen of this state, supported by the intercessions of the first characters in the state. The candidate is of the purest character possible, and his circumstances, not desperate, but embarrassed. If this last objection can be departed from, he will have it. But it lies for consideration till the next session of Congress. If what has been understood of Mr. Thompson is not founded, the consulship of Cadiz is open, and will be so till next Congress: and I think he might expect it. If you can inform yourself on these two points, I will bear him in mind, and as I shall see you at Monticello in the fall, you will then be so good as to communicate the result of your enquiries. There is a desire to comply with his wish and that of his friends, if he be proper for the office. A consul is the judge in all disputes between two citizens within his consulship, of whatever magnitude; he is the administrator too of all citizens dying therein, and as such may have great sums of money lodged in his hands.—I am glad you are about to undertake the examination of the Opossum. It is a great reflection on us that this phaenomenon in natural history is still so much unknown. The disappearance of the false pouch, supposed by Mr. Rittenhouse, will of course claim your attention. I suspect it to be an error.—With respect to the purchase of Edgehill you alone can judge of it’s expediency. If you can pay for it, you will never repent of it. It is a valuable tract and a cheap one: but I think with you that to take the negroes with it, is taking it sadly burthened. Money laid out in negroes is thrown away. Perhaps Colo. Randolph would agree to let you have the land, and to sell the negroes either publicly or privately. He would get more for them in this way. Still if the land alone should be too much for you to pay for, it may be better not to risk your quiet of mind on it. I wish I could help you in it, but my own embarrasments bind me hand and foot. Were it not for  this I would gladly take any part of the tract that might not suit you. Does Mr. Carter intend to sell or not? If he does, so that a large body of good mountain land could be bought at once, the following calculation might be worth making, to wit. For how much would the lands of Varina sell? How much mountain land would that sum purchase? How much can be cleared at Varina at present? How much would be cleared on the mountain land so to be bought, in the farming way? Which is most likely to increase in value? Which would best admit of partition in the case of several children? Which most convenient at present? &c. &c. Were this idea admissible at all, it would require mature consideration. I beg that you will take all the time you please to accomodate yourself with lands, remaining in your present situation as long as you can make it agreeable to yourself to do so. It is a comfort to me to contribute in any thing to your accomodation and happiness. I have received my daughter’s letter, and will execute her wish for the calash for herself, and seeds for her friend. Present my warm love to them both. I have a great deal for the little Anne also, and am with sincere attachment Dear Sir Yours affectionately,

Th: Jefferson

